Title: Poor Richard, 1744
From: Franklin, Benjamin
To: 



Courteous Reader,
This is the Twelfth Year that I have in this Way laboured for the Benefit—of Whom?—of the Publick, if you’ll be so good-natured as to believe it; if not, e’en take the naked Truth, ’twas for the Benefit of my own dear self; not forgetting in the mean time, our gracious Consort and Dutchess the peaceful, quiet, silent Lady Bridget. But whether my Labours have been of any Service to the Publick or not, the Publick I must acknowledge has been of Service to me; I have lived Comfortably by its Benevolent Encouragement; and I hope I shall always bear a grateful Sense of its continued Favour.
My Adversary J--n J----n has indeed made an Attempt to outshine me, by pretending to penetrate a Year deeper into Futurity; and giving his Readers gratis in his Almanack for 1743 an Eclipse of the Year 1744, to be beforehand with me: His Words are, “The first Day of April next Year 1744, there will be a great Eclipse of the Sun; it begins about an Hour before Sunset. It being in the Sign Aries, the House of Mars, and in the 7th, shows Heat, Difference and Animosities between Persons of the highest Rank and Quality,” &c. I am very glad, for the Sake of these Persons of Rank and Quality, that there is no manner of Truth in this Prediction: They may, if they please, live in Love and Peace. And I caution his Readers (they are but few, indeed, and so the Matter’s the less) not to give themselves any Trouble about observing this imaginary Great Eclipse; for they may stare till they’re blind without seeing the least Sign of it. I might, on this Occasion, return Mr. J----n the Name of Baal’s false Prophet he gave me some Years ago in his Wrath, on Account of my Predicting his Reconciliation with the Church of Rome, (tho’ he seems now to have given up that Point) but I think such Language between old Men and Scholars unbecoming; and I leave him to settle the Affair with the Buyers of his Almanack as well as he can, who perhaps will not take it very kindly, that he has done what in him lay (by sending them out to gaze at an invisible Eclipse on the first of April) to make April Fools of them all. His old thread bare Excuse which he repeats Year after Year about the Weather, “That no Man can be infallible therein, by Reason of the many contrary Causes happening at or near the same time, and the Unconstancy of the Summer Showers and Gusts,” &c. will hardly serve him in the Affair of Eclipses; and I know not where he’ll get another.
I have made no Alteration in my usual Method, except adding the Rising and Setting of the Planets, and the Lunar Conjunctions. Those who are so disposed, may thereby very readily learn to know the Planets, and distinguish them from each other. I am, dear Reader, Thy obliged Friend,
R. Saunders


The Country Man.

Happy the Man whose Wish and Care
A few paternal Acres bound,
Content to breathe his native Air,
In his own Ground.

Whose Herds with Milk, whose Fields with Bread,
Whose Flocks supply him with Attire,
Whose Trees in Summer yield him Shade,
In Winter Fire.
Blest, who can unconcernedly find
Hours, Days and Years slide soft away,
In Health of Body, Peace of Mind,
Quiet by Day,
Sound Sleep by Night; Study and Ease
Together mixt; sweet Recreation;
And Innocence which most does please
With Meditation.
Thus let me live, unseen, unknown,
Thus unlamented let me die,
Steal from the World, and not a Stone
Tell where I lie.

XI Mon. January hath xxxi days.
  
Biblis does Solitude admire,
A wond’rous Lover of the Dark;
Each Night puts out her Chamber Fire,
And just keeps in a single Spark;
’Till four she keeps herself alive,
Warm’d by her Piety, no doubt;
Then, tir’d with kneeling, just at five,
She sighs—and lets that Spark go out.

  He that drinks his Cyder alone, let him catch his Horse alone.
  Who is strong? He that can conquer his bad Habits. Who is rich? He that rejoices in his Portion.
XII Mon. February hath xxix days.
  
Our youthful Preacher see, intent on Fame;
Warm to gain Souls?—No, ’tis to gain a Name.
Behold his Hands display’d, his Body rais’d;

With what a Zeal he labours—to be prais’d.
Touch’d with each Weakness which he does arraign,
With Vanity he talks against the Vain;
With Ostentation does to Meekness guide;
Proud of his Periods form’d to strike at Pride.

  He that has not got a Wife, is not yet a compleat Man.
I Mon. March hath xxxi days.
  
Without Repentance none to Heav’n can go,
Yet what Repentance is few seem to know:
’Tis not to cry out Mercy, or to sit
And droop, or to confess that thou hast fail’d;
’Tis to bewail the Sins thou didst commit,
And not commit those Sins thou hast bewail’d.
He that bewails, and not forsakes them too,
Confesses rather what he means to do.

  What you would seem to be, be really.
  If you’d lose a troublesome Visitor, lend him Money.
  Tart Words make no Friends: a spoonful of honey will catch more flies than Gallon of Vinegar.
II Mon. April hath xxx days.
  
With what a perfect World-revolving Power
Were first the unweildy Planets launch’d along
Th’illimitable Void! Thus to remain
Amid the Flux of many thousand Years,
That oft has swept the busy Race of Men,
And all their labour’d Monuments away:
Unresting, changeless, matchless, in their Course;
To Night and Day, with the delightful Round
Of Seasons, faithful, not eccentric once:
So pois’d, and perfect is the vast Machine!

  Make haste slowly.

  
Dine with little, sup with less:
Do better still; sleep supperless.

  Industry, Perseverance, and Frugality, make Fortune yield.
  III Mon. May hath xxxi days.
  
Irus tho’ wanting Gold and Lands,
Lives chearful, easy, and content;
Corvus, unbless’d, with twenty Hands
Employ’d to count his yearly Rent.
Sages in Wisdom! tell me which
Of these you think possesses more!
One with his Poverty is rich,
And one with all his Wealth is poor.

  I’ll warrant ye, goes before Rashness; Who’d-a-tho’t-it? comes sneaking after.
  Prayers and Provender hinder no Journey.
IV Mon. June hath xxx days.
  
Of all the Causes which conspire to blind
Man’s erring Judgment, and misguide the Mind,
What the weak Head with strongest Biass rules,
Is Pride, that never-failing Vice of Fools.
Whatever Nature has in Worth deny’d,
She gives in large Recruits of needful Pride;
For as in Bodies, thus in Souls we find
What wants in Blood and Spirits, swell’d with Wind.

  Hear Reason, or she’ll make you feel her.
  Give me yesterday’s Bread, this Day’s Flesh, and last Year’s Cyder.
V Mon. July hath xxxi days.
  
All-conq’ring Heat, oh intermit thy Wrath!
And on my throbbing Temples potent thus
Beam not so hard! Incessant still you flow,

And still another fervent Flood succeeds,
Pour’d on the Head profuse. In vain I sigh,
And restless turn, and look around for Night;
Night is far off; and hotter Hours approach.
Who can endure!—

  God heals, and the Doctor takes the Fees.
  Sloth (like Rust) consumes faster than Labour wears: the used Key is always bright.
  Light Gains heavy Purses.
VI Mon. August hath xxxi days.
  
Would Men but follow what the Sex advise,
All things would prosper, all the World grow wise.
’Twas by Rebecca’s Aid that Jacob won
His Father’s Blessing from an elder Son.
Abusive Nabal ow’d his forfeit Life
To the wise Conduct of a prudent Wife.
At Hester’s suit, the persecuting Sword
Was sheath’d, and Israel liv’d to bless the Lord.

  Keep thou from the Opportunity, and God will keep thee from the Sin.
  Where there’s no Law, there’s no Bread.
  As Pride increases, Fortune declines.
VII Mon. September hath xxx days.
  
All other Goods by Fortune’s Hand are giv’n,
A Wife is the peculiar Gift of Heav’n.
Vain Fortune’s Favours, never at a Stay,
Like empty Shadows, pass, and glide away;
One solid Comfort, our eternal Wife,
Abundantly supplies us all our Life:
This Blessing lasts (if those that try say true)
As long as Heart can wish—and longer too.


  Drive thy Business, or it will drive thee.
  A full Belly is the Mother of all Evil.
  The same man cannot be both Friend and Flatterer.
  He who multiplies Riches multiplies Cares.
  An old Man in a House is a good Sign.
VIII Mon. October hath xxxi days.
  
Be Niggards of Advice on no Pretence;
For the worst Avarice is that of Sense.
Yet ’tis not all, your Counsel’s free and true:
Blunt Truths more Mischief than nice Falshoods do.
Men must be taught as if you taught them not,
And Things unknown propos’d as Things forgot;
Without Good-Breeding Truth is disapprov’d
That only makes superior Sense belov’d.

  Those who are fear’d, are hated.
  The Things which hurt, instruct.
  The Eye of a Master, will do more Work than his Hand.
  A soft Tongue may strike hard.
IX Mon. November hath xxx days.
  
Sylvia while young, with ev’ry Grace adorn’d,
Each blooming Youth, and fondest Lover scorn’d:
In Years at length arriv’d at Fifty-nine,
She feels Love’s Passion as her Charms decline:
—Thus Oaks a hundred Winters old
Just as they now expire,
Turn Touchwood, doated, grey and old,
And at each Spark take Fire.—

  If you’d be belov’d, make yourself amiable.
  A true Friend is the best Possession.
  Fear God, and your Enemies will fear you.

X Mon. December hath xxxi days.
  
This World’s an Inn, all Travellers are we;
And this World’s Goods th’ Accommodations be.
Our Life is nothing but a Winter’s Day;
Some only break their Fast, and so away.
Others stay Dinner, and depart full fed.
The deepest Age but sups and goes to bed.
He’s most in Debt that lingers out the Day;
Who dies betimes has less and less to pay.

  Epitaph on a Scolding Wife by her Husband. Here my poor Bridget’s Corps doth lie, she is at rest,—and so am I.
  Courts.

Two trav’ling Beggars, (I’ve forgot their Name)
An Oister found to which they both laid Claim.
Warm the Dispute! At length to Law they’d go,
As richer Fools for Trifles often do.
The Cause two Petty-foggers undertake,
Resolving right or wrong some Gain to make.
They jangle till the Court this Judgment gave,
Determining what every one should have.
Blind Plaintiff, lame Defendant, share
The friendly Law’s impartial Care:
A Shell for him, a Shell for thee;
The Middle’s Bench and Lawyer’s Fee.


